          Case MDL No. 2879 Document 209 Filed 03/01/19 Page 1 of 2

                                                                            FIL/2E0D
                                                                                   19
                                                                                                              KP
                                                                                  3/1
                              UNITED STATES JUDICIAL PANEL            . BRUTO    N
                                           on               THOMA.SDG
                                                                    IS T R IC T COURT
                                                            RK, U.S
                               MULTIDISTRICT LITIGATION CLE



IN RE: MARRIOTT INTERNATIONAL, INC.,
CUSTOMER DATA SECURITY BREACH
LITIGATION                                                                                   MDL No. 2879



                                  (SEE ATTACHED SCHEDULE)



                        CONDITIONAL TRANSFER ORDER (CTO ĳ3)


On February 6, 2019, the Panel transferred 4 civil action(s) to the United States District Court for
the District of Maryland for coordinated or consolidated pretrial proceedings pursuant to 28 U.S.C. §
1407. See _F.Supp.3d_ (J.P.M.L. 2019). Since that time, 31 additional action(s) have been
transferred to the District of Maryland. With the consent of that court, all such actions have been
assigned to the Honorable Paul W. Grimm.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the District of Maryland and assigned to Judge
Grimm.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
District of Maryland for the reasons stated in the order of February 6, 2019, and, with the consent of
that court, assigned to the Honorable Paul W. Grimm.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the District of Maryland. The transmittal of this order to said Clerk shall be stayed
7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the Panel
within this 7ĳday period, the stay will be continued until further order of the Panel.



                                                       FOR THE PANEL:

   Mar 01, 2019

                                                       Jeffery N. Lüthi
                                                       Clerk of the Panel
                                                                                                March 01, 2019
                                                             I hereby attest and certify on _________________
                                                             that the foregoing document is a full, true and correct
                                                             copy of the originals on file in my office and in my
                                                             legal custody.
                                                                                   FELICIA C. CANNON
                                                                         CLERK, U.S. DISTRICT COURT
                                                                              DISTRICT OF MARYLAND

                                                               By                                          Deputy
        Case MDL No. 2879 Document 209 Filed 03/01/19 Page 2 of 2




IN RE: MARRIOTT INTERNATIONAL, INC.,
CUSTOMER DATA SECURITY BREACH
LITIGATION                                                                  MDL No. 2879



                   SCHEDULE CTOĳ3 ĳ TAGĳALONG ACTIONS



 DIST       DIV.     C.A.NO.      CASE CAPTION


ILLINOIS NORTHERN

  ILN        1       19ĳ00948     City Of Chicago v. Marriott International, Inc. et al

OHIO NORTHERN                       PWG-19-654

  OHN        1       19ĳ00348     Mann v. Starwood Hotels & Resorts Worldwide, LLC
                                                                              Opposed 2/21/19
